It is insisted upon rehearing that the trial court erred in permitting the witness Mitchell, upon rebuttal, to testify as to the action and sayings of "Oscar Rikard," father of the defendant, when he reached the place of the killing. The defendant had introduced evidence to show that deceased was armed, and that he acted in self-defense, and that a pistol was found near the body of deceased. The state then introduced evidence that the deceased had no pistol when he left home, and this testimony of Mitchell, though of slight probative force, disclosed circumstances from which the jury could infer that Oscar Rikard may have placed the pistol there for the purpose of manufacturing evidence for his son, and while his effort to keep Mitchell from going down there was no part of the res gestæ as to the killing, it was a part of the res gestæ as to his action and conduct in placing the pistol there. Had the witness seen Oscar Rikard place the pistol there or change conditions, there could be no question as to the admissibility of such evidence, and the evidence in question tended to show this fact, and merely because it may be of less probative force merely affected its weight and not its admissibility.
SAYRE, GARDNER, and MILLER, JJ., concur. *Page 482